Exhibit 10.1

 

Form of
Employee Performance Share Agreement

 

This Employee Performance Share Agreement (the “Agreement”), by and between
Envision Healthcare Holdings, Inc., a Delaware corporation (the “Company”), and
the Employee whose name is set forth on Exhibit A, is being entered into
pursuant to the Envision Healthcare Holdings, Inc. 2013 Omnibus Incentive Plan
(as amended from time to time, the “Plan”) and is dated as of the date it is
accepted and agreed to by the Employee in accordance with Section 6(r). 
Capitalized terms that are used but not defined herein (including Exhibit A)
shall have the respective meanings given to them in the Plan.

 

Section 1.              Grant of Performance Shares.  The Company hereby
evidences and confirms its grant to the Employee, effective as of the date set
forth on Exhibit A (the “Grant Date”), of the number of Performance Shares as
shall be determined pursuant to Exhibit A and Section 2, subject to adjustment
pursuant to the Plan.  Each Performance Share that becomes earned and vested in
accordance with the terms of this Agreement (including Exhibit A) will entitle
the Employee to receive from the Company one (1) share of Company Common Stock
(or a cash equivalent) as provided under Section 3 and any dividend equivalents
as provided under Section 6(b).  This Agreement is entered into pursuant to, and
the Performance Shares granted hereunder are subject to, the terms and
conditions of the Plan, which are incorporated by reference herein.

 

Section 2.              Vesting of Performance Shares.

 

(a)           Vesting.  Except as otherwise provided in this Section 2, the
Performance Shares shall become vested, if at all, in accordance with the terms
and conditions of this Agreement (including, but not limited to, the provisions
relating to the earning, vesting and forfeiture of Performance Shares as set
forth in Exhibit A) and the Plan, subject to the Employee’s continued employment
through the last day of the Performance Cycle (as defined in Exhibit A). 
Performance Shares that become earned and vested shall be settled as provided in
Section 3.

 

(b)           Effect of Termination of Employment.

 

(i)            If the Employee’s employment is terminated by reason of the
Employee’s death or Disability, (x) a pro rata amount of the Performance Shares
shall immediately be earned and vested as of the effective date of such
termination, with such number of Performance Shares to be calculated by applying
the provisions of Exhibit A as if the date of such termination were the last day
of the Performance Cycle and (y) any Performance Shares that do not vest
pursuant to this Section 2(b)(i) shall automatically be forfeited and cancelled
as of the effective date of such termination.

 

--------------------------------------------------------------------------------


 

(ii)           If the Employee terminates his or her employment after having
(x) attained an age of 55 years or more and (y) completed at least 10 years of
service as an Employee (a “Retirement”) before the last day of the Performance
Cycle, (A) a pro rata amount of the Performance Shares that would have been
earned and vested based on actual achievement of the Performance Goal (as
defined in Exhibit A) had the Employee been continuously employed through the
last day of the Performance Cycle shall vest, as of the last day of the
Performance Cycle, with such amount prorated for the portion of the Performance
Cycle that lapsed before the Employee’s Retirement and (B) any Performance
Shares that do not vest pursuant to this Section 2(b)(ii) shall automatically be
forfeited and cancelled as of the end of the Performance Cycle.

 

(iii)          Any Other Reason.  Except as provided in Section 2(c), upon
termination of the Employee’s employment before the last day of the Performance
Cycle for any reason other than the Employee’s death, Disability or Retirement,
all Performance Shares shall be forfeited and cancelled as of the effective date
of such termination.

 

(c)           Effect of a Change in Control.

 

(i)            Except as set forth in this Section 2(c) or as otherwise provided
by the Administrator, and notwithstanding Section 14.2 of the Plan, a Change in
Control that is consummated during the Performance Cycle shall not accelerate
the vesting or settlement of the Performance Shares.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, the
Administrator may, in its discretion, adjust the Performance Goal to account for
changes resulting from a Change in Control that is consummated during the
Performance Cycle, including deeming the Performance Cycle to have concluded on
the effective date of the Change in Control and certifying the TSR Percentile
Rank at such time.

 

(iii)          In the event that during the Performance Cycle (x) a Change in
Control is consummated and (y) within the 24-month period following the Change
in Control the Employee’s employment is terminated by the Company or its
Subsidiary without Cause or the Employee terminates his or her employment for
Good Reason, (A) a number of Performance Shares equal to the Target Amount (as
defined in Exhibit A) shall immediately be earned and vested as of the effective
date of such termination of employment and (B) any Performance Shares that do
not vest pursuant to this Section 2(c) shall automatically be forfeited and
cancelled at such time.

 

As used herein, “Good Reason” means, unless otherwise specified in the
Employee’s employment agreement with the Company or its Subsidiary, the

 

2

--------------------------------------------------------------------------------


 

actual occurrence (as opposed to advance notice), without the Employee’s
consent, of:  (1) a material adverse change in the reporting line of the
Employee from that in effect immediately prior to such change; (2) a material
reduction in the Employee’s base salary, unless the Company makes an across the
board reduction that applies to all similarly-situated employees; or (3) a
relocation of the Employee’s primary work location to a distance of more than 50
miles from its location as of immediately prior to such change; provided,
however, in all cases, the Employee must (x) give the Company written notice of
the occurrence of the Good Reason event within 30 days of becoming aware of such
occurrence, (y) give the Company thirty 30 days to cure such occurrence and
(z) terminate his or her employment within 30 days after the expiration of the
Company’s cure period.

 

(iv)          Notwithstanding Section 2(b)(ii), in the event that a Change in
Control occurs after the Employee’s Retirement during the Performance Cycle, in
the Administrator’s sole discretion, the Company may satisfy its obligations
under Section 2(b)(ii) in respect of the Performance Shares by vesting a pro
rata amount of the Target Amount as of the effective date of the Change in
Control, with such amount prorated for the portion of the Performance Cycle that
lapsed before the Employee’s Retirement, and any Performance Shares that do not
vest pursuant to this sentence shall automatically be forfeited and cancelled at
such time.

 

(d)           Discretionary Acceleration.  Notwithstanding anything contained in
this Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Performance Shares, at such times and
upon such terms and conditions as the Administrator shall determine.

 

(e)           No Other Accelerated Vesting.  The vesting provisions set forth in
this Section 2 shall be the exclusive vesting and exercisability provisions
applicable to the Performance Shares and shall supersede any other provisions
relating to vesting, unless such other such provision expressly refers to the
Plan by name and this Agreement by name and date.

 

Section 3.              Settlement of Performance Shares.

 

(a)           Timing and Mechanics of Settlement.  Subject to Section 6(a), any
Performance Shares that become vested shall be settled into an equal number of
shares of Company Common Stock on a date selected by the Company that is within
30 days following the Administrator’s certification of achievement of the
Performance Goal, but no later than March 15th of the calendar year immediately
following the Performance Cycle (the “Settlement Date”); provided that, in the
case of accelerated vesting of Performance Shares pursuant to Section 2(b)(i) or
2(c), the Settlement Date shall occur on a date selected by the Company that is
within 30 days following the vesting of such Performance Shares.  On the
Settlement Date, the Company shall electronically issue to the Employee one
whole share of Company Common Stock for each Performance Share

 

3

--------------------------------------------------------------------------------


 

that became earned and vested as of the Settlement Date, and, upon such
issuance, the Employee’s rights in respect of each such Performance Share shall
be extinguished.  On or before the Settlement Date, at the Company’s request,
the Company and the Employee shall enter into a Subscription Agreement that
establishes the rights and obligations of the Company and the Employee relating
to any shares of Company Common Stock issued in respect of the Performance
Shares, in the form then customarily used by the Company under the Plan for such
purpose.  In the event that there are any fractional Performance Shares that
became vested, such fractional Performance Shares shall be settled through a
cash payment equal to such fraction multiplied by the Fair Market Value of one
(1) share of Company Common Stock on the Settlement Date.  No fractional shares
of Company Common Stock shall be issued in respect of the Performance Shares.

 

(b)           Alternative Settlement in Cash.  In lieu of settlement of vested
Performance Shares in shares of Company Common Stock, the Company may, in the
Administrator’s sole discretion, elect to settle all or a portion of the vested
Performance Shares by a cash payment equal to the Fair Market Value as of the
Settlement Date of the shares of Company Common Stock that would otherwise have
been issued under this Agreement.  Any such cash payment will be paid in
accordance with the Company’s normal payroll practices or such other means
acceptable to the Company.

 

Section 4.              Securities Law Compliance.  Notwithstanding any other
provision of this Agreement, the Employee may not sell the shares of Company
Common Stock acquired upon settlement of the Performance Shares unless such
shares are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or, if such shares are not then so registered, such sale
would be exempt from the registration requirements of the Securities Act.  The
sale of such shares must also comply with other applicable laws and regulations
governing the Company Common Stock, and the Employee may not sell the shares of
Company Common Stock if the Company determines that such sale would not be in
material compliance with such laws and regulations.

 

Section 5.              Restriction on Transfer; Non-Transferability of
Performance Shares.  The Performance Shares are not assignable or transferable,
in whole or in part, and they may not, directly or indirectly, be offered,
transferred, sold, pledged, assigned, alienated, hypothecated or otherwise
disposed of or encumbered (including, but not limited to, by gift, operation of
law or otherwise), other than by will or by the laws of descent and distribution
to the estate of the Employee upon the Employee’s death or, with the prior
approval of the Company’s General Counsel or the Administrator, estate planning
transfers.  Any purported transfer in violation of this Section 5 shall be void
ab initio.

 

Section 6.              Miscellaneous.

 

(a)           Tax Withholding.  In the event that the Company settles any
Performance Shares using Company Common Stock, the Company or one of the
Subsidiaries shall

 

4

--------------------------------------------------------------------------------


 

require the Employee to remit to the Company an amount in cash sufficient to
satisfy any applicable U.S. federal, state and local and non-U.S. tax
withholding obligations that may arise in connection with the vesting of the
Performance Shares and the related issuance of shares of Company Common Stock. 
Notwithstanding the preceding sentence, if the Employee elects not to remit cash
in respect of such obligations, the Company shall retain a number of shares
issued in respect of the Performance Shares then vesting that have an aggregate
Fair Market Value as of the Settlement Date equal to the amount of such taxes
required to be withheld (and in such a case the Employee shall thereupon be
deemed to have satisfied his or her obligations under this Section 6(a));
provided that (x) the number of such shares retained shall not be in excess of
the minimum amount required to satisfy the statutory withholding tax obligations
(it being understood that the value of any fractional share of Company Common
Stock shall be paid in cash) and (y) the number of shares of Company Common
Stock to be issued in respect of Performance Shares shall thereupon be reduced
by the number of shares of Company Common Stock so retained.  The method of
withholding set forth in the immediately preceding sentence shall not be
available if withholding in such manner would violate any financing instrument
of the Company or any of the Subsidiaries.  In the event that the Company elects
to settle any Performance Shares using cash, the Company shall withhold an
amount in cash sufficient to satisfy any applicable U.S. federal, state and
local and non-U.S. tax withholding obligations that may arise in connection with
the vesting of the Performance Shares and the related cash payment.

 

(b)           Dividend Equivalents.  In the event that the Company pays any
ordinary dividend in cash on a share of Company Common Stock following the Grant
Date and prior to the settlement of the Performance Shares, there shall be
credited to the account of the Employee in respect of each outstanding
Performance Share an amount equal to the amount of such dividend.  The amount so
credited shall be deferred (without interest, unless the Administrator
determines otherwise) until the settlement of the Performance Shares and then
paid in cash proportionate to the amount of the Performance Shares, if any, that
have been earned and vested, but to the extent that any Performance Shares are
cancelled a proportionate amount of such accumulated amounts shall be forfeited.

 

(c)           Authorization to Share Personal Data.  The Employee authorizes the
Company or any Affiliate of the Company that has or lawfully obtains personal
data relating to the Employee to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent reasonably appropriate in connection with this Agreement or the
administration of the Plan.

 

(d)           No Rights as Stockholder; No Voting Rights.  The Employee shall`
have no rights as a stockholder of the Company with respect to any shares of
Company Common Stock covered by the Performance Shares prior to the issuance of
such shares of Company Common Stock, except for dividend equivalents provided
under Section 6(b).

 

5

--------------------------------------------------------------------------------


 

(e)           No Right to Awards.  The Employee acknowledges and agrees that the
grant of any Performance Shares (i) is being made on an exceptional basis and is
not intended to be renewed or repeated, (ii) is entirely voluntary on the part
of the Company and the Subsidiaries and (iii) should not be construed as
creating any obligation on the part of the Company or any of the Subsidiaries to
offer any Performance Shares in the future.

 

(f)            No Right to Continued Employment. Nothing in this Agreement shall
be deemed to confer on the Employee any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.

 

(g)           Nature of Award.  This award of Performance Shares and any
delivery or payment in respect thereof constitutes a special incentive payment
to the Employee and shall not be taken into account in computing the amount of
salary or compensation of the Employee for the purpose of determining any
retirement, death or other benefits under (x) any retirement, bonus, life
insurance or other employee benefit plan of the Company, or (y) any agreement
between the Company and the Employee, except as such plan or agreement shall
otherwise expressly provide.

 

(h)           Interpretation.  The Administrator shall have full power and
discretion to construe and interpret the Plan (and any rules and regulations
issued thereunder) and this Award.  Any determination or interpretation by the
Administrator under or pursuant to the Plan, this Agreement (including
Exhibit A) or this Award shall be final and binding and conclusive on all
persons affected hereby.

 

(i)            Forfeiture of Awards.  The Performance Shares granted hereunder
(and gains earned or accrued in connection therewith) shall be subject to such
generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct or Competitive Activity) as may be adopted
by the Administrator or the Board from time to time and communicated to the
Employee, and is otherwise subject to forfeiture or disgorgement of profits as
provided by the Plan.

 

(j)            Consent to Electronic Delivery.  By entering into this Agreement
and accepting the Performance Shares evidenced hereby, the Employee hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Employee pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Performance Shares via a Company website or other electronic
delivery.

 

(k)           Binding Effect; Benefits.  This Agreement shall be binding upon
and inure to the benefit of the parties to this Agreement and their respective
successors and assigns.  No provision of this Agreement, express or implied, is
intended or shall be construed to

 

6

--------------------------------------------------------------------------------


 

give any person other than the parties to this Agreement or their respective
successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.

 

(l)            Amendment.  This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Employee
and the Company.

 

(m)          Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Employee without the prior written consent of
the other party.

 

(n)           Applicable Law.  This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.

 

(o)           Waiver of Jury Trial.  Each party hereby waives, to the fullest
extent permitted by applicable law, any right he, she or it may have to a trial
by jury in respect of any suit, action or proceeding arising out of this
Agreement or any transaction contemplated hereby.  Each party (i) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that he,
she or it and the other party hereto have been induced to enter into the
Agreement by, among other things, the mutual waivers and certifications in this
section.

 

(p)           Limitations of Actions. No lawsuit relating to this Agreement may
be filed before a written claim is filed with the Administrator and is denied or
deemed denied as provided in the Plan and any lawsuit must be filed within one
year of such denial or deemed denial or be forever barred.

 

(q)           Section and Other Headings, etc.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.  Unless otherwise indicated,
section and exhibit references in this Agreement refer to this Agreement.

 

(r)            Acceptance of Performance Shares and Agreement.  The Employee has
indicated his or her consent and acknowledgement of the terms of this Agreement
pursuant to the instructions provided to the Employee by or on behalf of the
Company.  The Employee acknowledges receipt of the Plan, represents to the
Company that he or she has read and understood this Agreement and the Plan, and,
as an express condition to the grant of the Performance Shares under this
Agreement, agrees to be bound by the terms of both this Agreement and the Plan.
 The Employee and the Company each agrees and acknowledges that the use of
electronic media (including, without limitation, a

 

7

--------------------------------------------------------------------------------


 

clickthrough button or checkbox on a website of the Company or a third-party
administrator) to indicate the Employee’s confirmation, consent, signature,
agreement and delivery of this Agreement and the Performance Shares is legally
valid and has the same legal force and effect as if the Employee and the Company
signed and executed this Agreement in paper form.  The same use of electronic
media may be used for any amendment or waiver of this Agreement.

 

8

--------------------------------------------------------------------------------


 

Exhibit A to
Employee Performance Share Agreement

 

Employee:

                             

 

 

 

 

 

 

 

 

 

 

Grant Date:

          , 201           

 

 

 

 

Target Amount of Performance Shares granted hereby
 (the “Target Amount”):                         

 

Performance Cycle:

 

The three (3)-year period commencing January 1, 201  and ending December 31, 201

 

1.             Performance Shares.  The number of Performance Shares subject to
this Award will be determined in a range of 0% to 150% of the Target Amount, as
follows:

 

TSR Percentile Rank

 

TSR Multiplier
(as a percentage of the Target Amount)

 

Less than the 25th percentile

 

0

%

25th percentile (i.e., threshold)

 

25

%

50th percentile (i.e., target)

 

100

%

75th percentile or more (i.e., maximum)

 

150

%

 

The TSR Multiplier for payout above the “threshold” level but below the “target”
level of achievement, and above the “target” level but below the “maximum” level
of achievement, will be calculated by the Administrator by straight-line
interpolation by reference to the TSR Multipliers of the applicable levels.  For
the avoidance of doubt, (x) in no event may the TSR Multiplier exceed 150% and
(y) all of the Performance Shares will be forfeited if the Company’s performance
for the Performance Cycle does not meet or exceed the “threshold” level of
achievement.

 

2.             Performance Goal.

 

(a)           TSR-Based Performance Goal.  The Performance Shares shall be
earned to the extent of the satisfaction of a performance vesting requirement
(the “Performance Goal”) based on the Total Shareholder Return of the Company as
compared to the

 

9

--------------------------------------------------------------------------------


 

respective Total Shareholder Returns of the S&P 1500 Healthcare Companies over
the Performance Cycle; provided that in no event shall the Administrator take
any action that would constitute “positive discretion” with respect to awards of
Performance Shares intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

 

(b)           Certification of Achievement Relative to Performance Goal:  As
soon as practicable after the end of the Performance Cycle but in any event
within 45 days after end of the Performance Cycle, the Administrator shall
certify in writing the extent to which the Performance Goal has been achieved.

 

3.             Definitions.

 

“S&P 1500 Healthcare Companies” means all of the companies that are listed on
the S&P Composite 1500 Health Care Index, including the Company, as of the date
on which the Performance Cycle commences, and that remain continuously listed on
the S&P Composite 1500 Health Care Index throughout the Performance Cycle;
provided that, for the purposes of this Agreement, (i) if two companies in the
S&P Composite 1500 Health Care Index merge, the surviving company shall remain
in the S&P Composite 1500 Health Care Index, (ii) if a company in the S&P
Composite 1500 Health Care Index merges with, or is acquired by, a company that
is not in the S&P Composite 1500 Health Care Index, and the company in the S&P
Composite 1500 Health Care Index is the surviving company, then the surviving
company shall be included in the S&P Composite 1500 Health Care Index and
(iii) if a company in the S&P Composite 1500 Health Care Index merges with, or
is acquired by, a company that is not in the S&P 500 Healthcare Index, and the
company in the S&P Composite 1500 Health Care Index is not the surviving company
or the surviving company is no longer publicly traded, then the surviving
company shall not be included in the S&P Composite 1500 Health Care Index. 
Notwithstanding the foregoing, if a company in the S&P Composite 1500 Health
Care Index ceases to be listed in the Healthcare Sector under the Standard &
Poor’s Global Industry Classification Standard (GICS) at any time during the
Performance Cycle (including after a merger, acquisition or other business
transaction described above), then it shall not be included in the S&P Composite
1500 Health Care Index.

 

“Total Shareholder Return” means an amount equal to the average of the total
return figures as reported on each of the last 30 trading days of the
Performance Cycle, and as relating to the three (3)-year period ending on each
such date on any such commonly used financial reporting service as the
Administrator shall select (with the same such financial reporting service to be
used for each of the 30 trading days) for:

 

(i)            the Company; or

 

(ii)           any other S&P 1500 Healthcare Company.

 

10

--------------------------------------------------------------------------------


 

In determining Total Shareholder Return at the end of the Performance Cycle, the
total return figures for the Company and each other S&P 1500 Healthcare Company
shall be compared with the average of the total return figures as reported on
each of the 30 trading days occurring immediately before the first day of the
Performance Cycle.  The Total Shareholder Return for the Company and each other
S&P 1500 Healthcare Company shall include any cash dividends paid on one
(1) share of common stock during the Performance Cycle.

 

“TSR Percentile Rank” means, as determined by the Administrator, in its sole
discretion, the percentile ranking (which shall be carried out to two decimal
points), from highest to lowest, on the basis of the Total Shareholder Return
figures reported by the financial reporting service selected by the
Administrator in determining Total Shareholder Return for each of the S&P 1500
Healthcare Companies, including the Company.

 

11

--------------------------------------------------------------------------------